DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 10/29/2020 has been fully considered. Claims 12-13 and 16-20 are withdrawn and claims 1-2, 5-13 and 16-20 are pending.

The claim identifier for claim 1 is incorrect and should be labeled as (Previously Presented).

The Examiner is presenting a new non-final rejection due to a 112(b) rejection being made for the claims that is not necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim is indefinite in that it the preamble is to a silicone release coating for a thermally-responsive recording material and then the body of the claim goes on to define the thermally-responsive recording material in specific detail. It is unclear whether the claim is drawn to the silicone coating material or the thermally-responsive recording material comprising the silicone coating material.
Also, the aqueous mixture for the silicone coating material is indefinite in that it is unclear if it refers to silicone coating material prior to being heated/cured or after being heated/cured to provide a coating not containing water.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al (US 9,199,503) in view of Roth (US 6,071,585).


	The surface on which the heat-sensitive coating is disposed reads on the claimed first surface. The surface on which the adhesive material is disposed reads on the claimed second surface. The color-forming components being positioned in close proximity such that upon melting a reactive color-forming contact between the components is achieved reads on the claimed heat sensitive coating upon being heated reacting with the colorless dye precursor to develop color.

2/g as claimed in claim 5.

However, Roth discloses a printable sheet with a removable label comprising a solid silicone resin layer comprising containing a particulate filler of fumed silica (Abstract; col. 5, lines 9-24), wherein the amount of particulate filler is 2 to 45 wt% (col. 5, lines 9-24) and wherein the particulate filler of fumed silica is Aerosil 200 (col. 5, lines 9-24).
The fumed silica reads on the claimed hydrophilic silica as claimed in claim 1 and the hydrophilic silica being fumed silica as claimed in claim 1. Aerosil 200 is a fumed silica having a surface area of 200 m2/g and reads on the claimed fumed silica having a surface area over 175 m2/g as claimed in claim 5.
The amount of particulate filler of fumed silica overlaps the claimed range for the amount of hydrophilic silica in the silicone coating release material.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have enhanced strength for the solid silicone resin layer (col. 5, lines 9-10 of Roth). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Fisher and Roth are analogous art because they are from the same field of silicone release coatings. Fisher is drawn to a thermally-responsive record material having a release coating (see Abstract of Fisher). Roth is drawn to a printable sheet with a removable label comprising a solid silicone resin layer comprising containing a particulate filler of fumed silica (see Abstract and col. 5, lines 9-24 of Roth)

It would have been obvious to one of ordinary skill in the art having the teachings of Fisher and Roth before him or her, to modify the linerless thermally-responsive record material of Fisher to include the fumed silica of Roth in the aqueous release coating of Fisher because having the required particulate filler of fumed silica in a solid silicone resin layer provides enhanced strength for the solid silicone resin layer (col. 5, lines 9-10 of Roth).

	Regarding claims 7 and 9, Fisher discloses the linerless thermally-responsive record material comprising the platinum catalyst including platinum (IV) sulfide (col. 3, line 65-col. 4, line 11).
	The platinum (IV) sulfide reads on the claimed platinum salt.



Regarding claim 10, Fisher discloses the linerless thermally-responsive record material comprising the release coating being applied at a rate of 1 to 6 g/m2 (claim 10)

Regarding claim 11, Fisher discloses the linerless thermally-responsive record material comprising the release agent being a heat curable silicone release agent or a polysiloxane release agent (col. 7, lines 3-21).

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive.

Applicants argue that Roth’s 2 to 45 wt% of particulate filler contained in the solid silicone resin layer cannot be relied upon as it is not equivalent to Fisher’s second layer and the silicone release coating material of the present invention.

The Examiner disagrees and notes that Roth is drawn to a printable sheet with a removable label comprising a solid silicone resin layer comprising containing a particulate filler of fumed silica and is analogous to Fisher which is also a release sheet 
One of ordinary skill in the art would modify the linerless thermally-responsive record material of Fisher to include the fumed silica of Roth in the aqueous release coating of Fisher because having the required particulate filler of fumed silica in a solid silicone resin layer provides enhanced strength for the solid silicone resin layer (col. 5, lines 9-10 of Roth).

Applicants argue that Roth’s 2 to 45 wt% of particulate filler contained in the solid silicone resin layer fails to disclose the unexpected superior results achieved by the silicone release coating material containing 20-30% hydrophilic silica disclosed by the present invention.

The Examiner disagrees and notes that claims are not commensurate in scope with the pertinent examples in Applicant’s specification. 
	The pertinent examples in Applicant’s specification requires a silicone release coating material comprising 28.7 to 40.5 parts by weight of a release layer coating composition containing 70.8 parts by weight of silicone emulsion, 16.2 parts by weight of silicone crosslinker emulsion and 13 parts by weight of platinum catalyst; precipitated or fumed silica; while the claims require any water soluble or water dispersible polymeric material in any amount, any amount of silicone release agent and any amount of platinum catalyst.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785